DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 29 July 2021 has been entered.  Applicant’s amendments to claims 12 and 13 have overcome the Drawing objection.  Applicant’s specification amendment has overcome the Specification objection.  Accordingly, the objections are withdrawn.
Applicant’s amendments have overcome the 35 USC § 112 rejections.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s arguments regarding the prior art, see pages 10-11 of the Applicant’s Arguments, filed 29 July 2021, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.  Applicant’s amendments have overcome the 35 USC § 102 rejections.
Status of the Claims
In the amendment dated 29 July 2021, the status of the claims is as follows: Claims 1, 4-6, 9, and 11-13 have been amended.  Claims 2-3 and 7-8 have been cancelled.
Claims 1, 4-6, and 9-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US-9398644-B2) in view of Nobue et al. (JP-2008269794-A, referencing legal foreign version for the  Drawings and provided machine English translation for the Specification).
Regarding claim 1, Okajima teaches a method (radio-frequency heating method, column 1, line 9) of distributively controlling phases of microwave (fig. 5, flow chart of steps S407 through steps S409), comprising: providing a case having a chamber inside (fig. 1, heating chamber 101), and forming on the case a plurality of input ports in connection with the chamber (fig. 1, antennae 104a and 104b); inputting microwave (“two radio-frequency waves,” column 7, lines 43-44), by a plurality of phase-controlled power modules (fig. 1, phase varying units 103a and 103b), via the input ports (“radiated from the antennas 104a, 104b,” column 7, line 44) into the chamber (column 13, lines 49-67) to allow the microwave in the chamber to form a first electric field distribution (“the radio-frequency waves are in phase in a first mode,” column 6, lines 59-60); and adjusting, by the phase-controlled power modules (“the phase varying units 103a, 103b change respective phases of inputted radio-frequency power,” column 7, lines 41-42), phases of microwave signals fed into the chamber at each input port to enable the microwave in the chamber to generate a second electric field distribution (“the radio-frequency waves are in opposite phase in a second mode,” column 6, lines 61-62) complementary to the first electric field distribution due to a phase change, wherein the second electric field distribution being complementary to the first electric field distribution indicates that when a diagram of the second electric field distribution overlaps a diagram of the first electric field distribution, a weak electric field region in a middle region of the diagram of the first electric field distribution overlaps a strong electric field region in a middle region of the diagram of the second electric field distribution, or a weak electric field region in the middle region of the diagram of the second electric field distribution overlaps a strong electric field region in the middle region of the diagram of the first electric field distribution (diagram in figure 6b, which is the in-phase mode, and figure 10, which is the opposite-phase mode, are complimentary; figure 6b is described from column 14, lines 15-19, and figure 10 is described from column 16, lines 62-67; inverse or complimentary relationship between the intensities of the in-phase and opposite-phase modes are further described, column 17, lines 19-39), wherein the plurality of input ports are formed on the case in a symmetrical array (fig. 6a is symmetrical across the center distance line between the two antennae shown at the bottom of the figure), wherein each of the phase-controlled power modules provides the microwave of the same phase to each of the input ports (“0 degree,” column 8, lines 47-50), allowing each of the input ports to input the microwave of the same phase into the chamber to allow the microwave in the chamber to form the first electric field distribution (“in-phase mode,” column 13, lines 53-54).  Okajima does not explicitly disclose wherein each of the phase-controlled power modules adjusts the microwave of each of the input ports to have a phase difference that is the same as the neighboring input ports, allowing the microwave in the chamber to generate the second electric field distribution due to the phase change, and wherein the plurality of input ports are N input ports, N is 4 or 6, and the phase difference is 360/N degrees or a multiple thereof between at least two of the neighboring input ports (Okajima teaches an out-of phase second mode but does not explicitly disclose a 90 degree phase difference for four ports).
However, Nobue teaches wherein each of the phase-controlled power modules adjusts the microwave of each of the input ports to have a phase difference that is the same at the neighboring input ports (each output has a 90 degree phase difference, page 9, line 15; “phase difference between adjacent electric power feeding parts may be about 90 degree,” page 5, line 41), allowing the microwave in the chamber to generate the second electric field distribution due to the phase change (“electric field concentration of the microwave from the approximate center of the heating chamber 19 to the right wall surface 21 side. A region is formed,” page 9, lines 21-22), and wherein N input ports, N is 4 or 6, are formed in the direction of each orientation angle of the case (Nobue teaches four ports or N=4), and the phase difference is 360/N degrees or a multiple thereof between at least two of the input ports (“90 degrees,” page 9, line 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include wherein each of the phase-controlled power modules adjusts the microwave of each of the input ports to have a phase difference that is the same at the neighboring input ports, allowing the microwave in the chamber to generate the second electric field distribution due to the phase change, and wherein N input ports, N is 4 or 6, are formed in the direction of each orientation angle of the case, and the phase difference is 360/N degrees or a multiple thereof between at least two of the input ports, in view of the teachings of Nobue, such that the power supply units are orthogonal to each other and arranged in opposite directions, in order to Nobue, page 10, lines 28-35).
Regarding claim 4, Okajima teaches wherein each of the phase-controlled power modules adjusts the microwave input to have opposite phases (“opposite phase in a second mode,” abstract), allowing the microwave in the chamber to generate the second electric field distribution complementary to the first electric field distribution due to the phase change (fig. 5, opposite phase mode, S409), wherein the first electric field distribution and the second electric field distribution are in a form of standing waves (“a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object,” column 2, lines 53-61), and every node position of the first standing wave does not change with time (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55; fig. 9b shows a standing wave with consistent node positions across the horizontal plane or as disclosed by Okajima, the “same intensity area extending in the direction parallel to the plane on which the antennas 104a and 104b are placed, and thus is layered in the vertical direction,” column 15, lines 17-20) and every node position of the second standing wave does not change with time (fig. 13 shows a standing wave for the four-port in-phase mode, column 6, lines 7-10; orthogonal to the in-phase mode, the opposite-phase mode is “layered in the horizontal direction” with nodes of equivalent intensity extending in vertical planes, column 17, lines 19-39).  Okajima does not explicitly disclose adjusting the microwave input via symmetrical ones of the input ports into the chamber (although Okajima teaches a four-port array, fig. 9A, with an in-phase mode, fig. 9B, and opposite-phase mode, fig. 13, Okajima does not explicitly disclose which specific ports of fig. 9A are in opposite phases).
However, Nobue teaches adjusting the microwave input via symmetrical ones of the input ports into the chamber (fig. 1 shows symmetric relationship between ports 25a/25b and 25c/25d with phase shifters 26a and 26b; phase shifters can apply 180 degree phase shift, page 5, lines 9-11; as a result, ports 25a/b would be 180 degrees out-of-phase with symmetrical ports 25c/d when phase shifters 26a and 26b were at 180 degrees).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include adjusting the microwave input via symmetrical ones of the input ports into the chamber, in view of the teachings of Nobue, in order to arrange the ports orthogonally, along the wall surfaces, resulting in radiated radio wave propagation that is uniformly distributed in the chamber and that provides uniform heating to the heated product (Nobue, page 2, lines 5-6, 10-13 and page 3, lines 39-40).	
Regarding claim 5, Okajima teaches wherein each of the phase-controlled power modules adjusts the microwave input into the chamber to have opposite phases (“opposite phase in a second mode,” abstract), allowing the microwave in the chamber to generate the second electric field distribution complementary to the first electric field distribution due to the phase change (fig. 5, opposite phase mode, S409), wherein the first electric field distribution and the second electric field distribution are in a form of standing waves (“a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object,” column 2, lines 53-61), and every node position of the first standing wave does not change with time (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55)  and every node position of the second standing wave does not change with time (fig. 13 shows a standing wave for the four-port opposite-phase mode, column 6, lines 7-10).  Okajima does not explicitly disclose adjusting the microwave input via neighboring ones of the input ports (although Okajima teaches a four-port array, fig. 9A, with an in-phase mode, fig. 9B, and opposite-phase mode, fig. 13, Okajima does not explicitly disclose which specific ports of fig. 9A are in opposite phases).
fig. 2; Nobue teaches that the phase shifter 26 can be 180 degrees out of phase, page 9, lines 1-3; as shown in fig. 2, when the phase shifter is 180 degrees out of phase with signal at 32b and switch 30a is connected to 301b causing port 25b to activate and switch 30b is connected to 301c causing neighboring port 25c to activate- in such a scenario, the neighboring ports 25b and 25c would be 180 degrees out of phase).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include adjusting the microwave input via neighboring ones of the input ports into the chamber, in view of the teachings of Nobue, such that switching the ports from one port to a neighboring port would induce heating from one of the side of the chamber to the other.  In the example provided by Nobue of switching power from port 25d to port 25c in order to compensate for a lack of heating on the left side, the heating of the object would shift from the approximate center of the microwave to the left side, resulting in a more uniform, overall heating distribution of the object to be heated (Nobue, page 9, lines 30-32 and lines 43-45).	
Okajima does not teach claim 6.
However, Nobue teaches further comprising, for the second electric field distribution that is generated, connecting at least one set of symmetrical ones of the input ports to a matching end (fig. 2, when switch 30a is connected to 301b and switch 30b connected to 301c), allowing the at least one set of symmetrical ones of the input ports not to provide any microwave to the chamber (fig. 2, in this scenario, both ports 25a and 25d would not provide power to the chamber), and enabling each of the phase-controlled power modules to adjust the microwave input via the neighboring input ports into the chamber to have opposite phases (fig. 2, when phase shifter 26 is at 180 degrees, ports 25c and 25b would be 180 degrees out of phase).
Nobue, page 9, lines 30-32 and lines 43-45).	
Regarding claim 9, Okajima teaches wherein the first electric field distribution is in the form of standing waves (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55), with a position of nodes of the standing waves not changing with time (fig. 9b shows a standing wave with consistent node positions across the horizontal plane or as disclosed by Okajima, the “same intensity area extending in the direction parallel to the plane on which the antennas 104a and 104b are placed, and thus is layered in the vertical direction,” column 15, lines 17-20), and the second electric field distribution is in the form of a phase matching wave (fig. 13 shows a standing wave for the four-port opposite-phase mode, column 6, lines 7-10), with a position of every node of the phase matching wave changing with time (orthogonal to the in-phase mode, the opposite-phase mode is “layered in the horizontal direction” with nodes of equivalent intensity extending in vertical planes, column 17, lines 19-39).
Regarding claim 10, Okajima teaches wherein the case and the chamber are rectangular (fig. 1, heating chamber 101).
Regarding claim 11, Okajima teaches wherein the symmetrical array is a linear array, a three-dimensional array (fig. 9a).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US-9398644-B2) in view of Nobue et al. (JP-2008269794-A, referencing legal foreign version for the Drawings and provided machine English translation for the Specification) as applied to claims 1-11 above, and further in view of Matsuo et al. (JP-S5219342-A, referencing legal foreign version for the Drawings and provided machine English translation for the Specification).
Okajima teaches the invention as described above but does not explicitly disclose wherein the plurality of input ports being six input ports in a three-dimensional array are disposed on six surfaces of the case symmetrically.
However, in the same field of endeavor of microwave ovens, Matsuo teaches wherein the plurality of input ports (antennas 8, fig. 3) being six input ports in a three-dimensional array are disposed on six surfaces of the case symmetrically (see six annotated antennas on fig. 3 below, where they are symmetric- three antennas are on one and three are on the other side).
Matsuo, Fig. 3

    PNG
    media_image1.png
    341
    557
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Okajima to include an inner microwave chamber of at least six surfaces and at least six antennas that were symmetrically arranged, in view of the teachings of Matsuo, by using the seven-antenna cavity taught by Matsuo in lieu of the two-antenna cavity taught by Okajima, such that the antennas were arranged around the food object so as to generate heat uniformly for the food object by scattering the electric waves in different directions in the more-than-six-surface polyhedron cavity, in contrast to a box-shaped cavity, where the rectangular shape is non-uniform and causes a problem that the heated material is not uniformly heated (Matsuo, para 0002).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US-9398644-B2) in view of Nobue et al. (JP-2008269794-A, referencing legal foreign version for the Drawings and provided machine English translation for the Specification) as applied to claims 1-11 above, and further in view of Shi et al. (CN-105423363-A, referencing legal foreign version for the Drawings and provided machine English translation for the Specification).
Okajima teaches the invention as described above but does not explicitly disclose wherein each of the phase-controller power modules is sequentially connected to a serial peripheral interface and a microprocessor, and the microprocessor controls power and phases of the microwave output by each of the phase- controlled power modules through the serial peripheral interface.
However, in the same field of endeavor of microwave ovens, Shi teaches wherein each of the phase-controller power modules (waveguide units 40, fig. 2) is sequentially connected to a serial peripheral interface (“SPI communication mode can be adopted,” bottom of page 4) and a microprocessor (MCU 30, fig. 2; “control unit 30 can be a microcontroller or microprocessor, such as a chip of the type LPC433,” page 4), and the microprocessor controls power and phases of the microwave output by each of the phase- controlled power modules through the serial peripheral interface (“The radio frequency signal used by the microwave source can be generated, and the frequency, phase, amplitude, and the like of the radio frequency signal can be controlled by the control unit 30. Its radio frequency interface is connected to the power amplifying unit 20, its data interface is connected to the control unit 30, and SPI communication mode can be adopted,” bottom of page 4).
Shi, fig. 2

    PNG
    media_image2.png
    829
    1300
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Okajima to include microcontroller through a serial peripheral interface, in view of the teachings of Shi, where the control unit 130 taught by Okajima was the microcontroller taught by Shi, such that a microcontroller can communicate with an external main control unit and for the benefit provided by a microcontroller in controlling a simple six-output interface, where SPI communication mode can be adopted (Shi, bottom of page 4, and referring to fig. 2, which shows a six-output connection for the MCU).
Response to Argument
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. 
On page 10, the Applicant states that “referring to paragraphs 0073-0076 of the English-language machine translation of Nobue, microwave sources are arranged in pairs and change a phase by constantly changing the phase so as to achieve uniform heating.”  Although the Applicant is correct that paragraphs 0073-0076 teach an in-phase mode, Nobue also teaches an out-of-phase mode where each of the antennas are 90 degrees out of phass—
“And each microwave power signal is each output to the output parts 16a-16d through the amplifier parts 13a-13d and 15a-15d which operate move in parallel, and the electric power detection parts 18a-18d. Each output is transmitted to the power feeding units 25 a to 25 d and radiated into the heating chamber 19. At this time, based on the phase of the microwave signal radiated from the power supply unit 25b, the microwave signals of the power supply unit 25a and the power supply unit 25c are delayed by approximately 90 degrees, and the microwave signal of the power supply unit 25d is approximately the same. The signal is delayed by 180 degrees. That is, it arrange positions so that the output of the microwave generation part 10 may be supplied to each electric power feeding part so that the phase difference between adjacent electric power feeding parts may be about 90 degree times. Each main amplifying unit at this time outputs microwave power of less than 100 W, for example, 50 W.”

This design by Nobue is shown in the following figure, where the phase variable sections 26a and 26b can be adjusted to place the radiating power feeding units 25a-25d either in-phase or out of-phase.

    PNG
    media_image3.png
    472
    805
    media_image3.png
    Greyscale


Similarly, Okajima teaches a “first mode” and “second mode” based on a “phase difference” (abstract).
The examiner agrees with the Applicant’s interpretation of Kaneko (page 11 of the Applicant’s Arguments).  However, the examiner relies on Nobue for teaching the claim limitations referenced on page 11.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaneko et al. (JP-S56132793-A) teach ring-shaped symmetric array.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/3/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761